SUPPLEMENT DATED MARCH 23, 2010 TO PROSPECTUS DATED MAY 1, 2003 WEALTHQUEST VARIABLE ANNUITY II ISSUED BY AMERICAN NATIONAL INSURANCE COMPANY THROUGH ITS AMERICAN NATIONAL VARIABLE ANNUITY SEPARATE ACCOUNT This supplement updates certain information contained in your Prospectus.Please read it carefully and keep it with your prospectus for future reference. Liquidations The Board of Directors of American National Investment Accounts, Inc. has approved the liquidation of the (1) American National Money Market Portfolio, the (2) American National Growth Portfolio, the (3) American National Balanced Portfolio, and the (4) American National Equity Income Portfolio. The Board recommended that the shareholders approve the liquidations.The Shareholders’ Meeting is scheduled to be held on April 13, 2010, to consider such action.If the shareholders approve the Liquidations, on or about April 30, 2010, the (1) American National Money Market Portfolio, the (2) American National Growth Portfolio, the (3) American National Balanced Portfolio, and the (4) American National Equity Income Portfolio will be liquidated. Any remaining money in any of the liquidating sub-accounts will be moved to a new subaccount investing in the Fidelity VIP Money Market Portfolio (Service Class II). American National Money Market Portfolio: If the shareholders approve the liquidation: (a) the last day that the subaccount that invests in the American National Money Market Portfoliowill accept purchases, surrenders or any other transactions is on or about April 29, 2010; (b) on or about April 30, 2010, any value in the subaccount that previously invested in the American National Money Market Portfolio,will be transferred to a new subaccount investing in the Fidelity VIP Money Market Portfolio (Service Class II); (c) the subaccount investing in the American National Money Market Portfolio will be deleted from any instructions you have given us regarding your new premium payment allocation, dollar cost averaging program, rebalancing program, and requests forsystematic withdrawal program; and unless we receive different instructions from you, we will reassign the allocation percentages to a new subaccount investing in the Fidelity VIP Money Market Portfolio (Service Class II) subaccount, on April 30, 2010; and (d) upon the close of business on April 30, 2010, the subaccount that previously invested in the American National Money Market Portfolio will be closed and no longer exist.
